 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        CALVIN MALONE, GEORGE O.                             CASE NO. 19-5574 RJB-JRC
11      MITCHELL, JOHATHAN PARSONS,
        RICHARD JACKSON, and JAMES                           ORDER ON REPORT AND
12      TURNER,                                              RECOMMENDATION
13                                 Plaintiffs,
                v.
14
        ROBERT W. FERGUSON, Attorney
15      General of Washington, et. al.,
16                                 Defendants.

17
            THIS MATTER comes before the Court on the Report and Recommendation of U.S.
18
     Magistrate Judge J. Richard Creatura. Dkt. 13. The Court has considered the Report and
19
     Recommendation, objections, and the remaining record.
20
            The Plaintiffs, pro se civil detainees at the Special Commitment Center (“SCC”), filed
21
     this putative class action on June 24, 2019. Dkt. 1. They allege that the Defendants have
22
     violated Washington’s Minimum Wage Act, RCW 49.46.010, et. seq., the federal Fair Labor
23
     Standards Act, 29 U.C.S. § 206, et. seq., were unjustly enriched, and violated the Plaintiffs’
24


     ORDER ON REPORT AND RECOMMENDATION - 1
 1   constitutional rights when the Defendants failed to pay the Plaintiffs minimum wage for work

 2   performed and for Defendants’ failure to provide “appropriate working gear.” Dkt. 11. After

 3   paying the filing fee, the Plaintiffs were ordered to indicate to the Court whether they sought the

 4   appointment of counsel. Dkt. 10. The Plaintiffs did not respond. The Plaintiffs filed a motion

 5   for class certification instead. Dkt. 12.

 6          On October 30, 2019, the Report and Recommendation was filed, recommending that the

 7   motion for class certification (Dkt. 12) be denied without prejudice. Dkt. 13. The Plaintiffs filed

 8   objections, asserting that they now wish to apply for class counsel. Dkt. 14. They do not

 9   directly address whether the Report and Recommendation (Dkt. 13) should be adopted.

10          The Report and Recommendation (Dkt. 13) should be adopted and the Plaintiffs’ motion

11   for class certification (Dkt. 12) should be denied without prejudice. The case should be re-

12   referred to Magistrate Judge Creatura for consideration of the Plaintiff’s motion for appointment

13   of class counsel (Dkt. 14) and for further proceedings consistent with this order.

14          IT IS ORDERED:

15              •   The Report and Recommendation (Dkt. 13) IS ADOPTED;

16              •   The Plaintiffs’ motion for class certification (Dkt. 12) IS DENIED WITHOUT

17                  PREJUDICE; and

18              •   The case IS RE-REFERRED to Magistrate Judge Creatura for consideration of

19                  the Plaintiffs’ motion for appointment of class counsel (Dkt. 14) and for further

20                  proceedings consistent with this order.

21          The Clerk is directed to send uncertified copies of this Order to Magistrate Judge

22   Creatura, all counsel of record, and to any party appearing pro se at said party’s last known

23   address.

24


     ORDER ON REPORT AND RECOMMENDATION - 2
 1         Dated this 18th day of November, 2019.

 2

 3
                                       A
                                       ROBERT J. BRYAN
                                       United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON REPORT AND RECOMMENDATION - 3
